DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the transition portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the distal are" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 should read “the distal area.”
Claim 19 recites the limitation "the proximal end to the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-15 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frigg et al. (US Pub 2003/0004514.
With respect to claim 10, Frigg discloses a method of treating a bone fracture comprising: inserting a nail (see fig 1 below) into an intramedullary canal (abstract), wherein the nail comprises a distal area (fig 1, bottom third of the nail), a medial area (fig 1, middle third of the nail), and a proximal area (fig 1, top third of the nail), wherein a head portion (wider portion in the proximal area) of the nail comprises the proximal area, wherein a stem portion (tapering lower two-thirds of the nail) of the nail comprises the medial and distal areas, wherein at least one opening (fig 1, 5 and 7) in the head portion extends transverse (about axis 6 and 8) to a longitudinal axis (fig 1, 4)of the nail, and an opening (fig 1, 9) in the medial area extends transverse to the longitudinal axis of the nail, wherein there are no openings in the distal area (fig 1 shows no opening in the bottom 1/3), wherein the nail extends substantially an entire length of the intramedullary canal (abstract fits into the marrow channel); inserting a first anchoring member (Fig 1, 10 and 20) into the at least opening in the head portion; and inserting a second anchoring member (fig 1, 30) into the opening in the stem portion. With respect to claim 11, Frigg discloses wherein the first and second anchoring members are bone screws (Fig 1). With respect to claim 12, Frigg discloses wherein the intramedullary canal is a femoral intramedullary canal (Abstract). With respect to claim 13, Frigg discloses wherein the head portion comprises two openings (Fig 1, 5 and 7) to receive anchoring members. With respect to claim 14, Frigg discloses wherein the transition portion comprises a taper from a larger diameter adjacent the head to portion to a small diameter adjacent the stem portion (see fig 1 below). With respect to claim 15, Frigg discloses wherein each of the distal, medial, and proximal areas are about one-third of the overall length of the nail (See fig 1 below). With respect to claim 18, Frigg discloses wherein the distal are is free of an opening (see fig 1 below).

    PNG
    media_image1.png
    677
    437
    media_image1.png
    Greyscale

Claim(s) 10-13, 15-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Behrens (US Pub 2005/0096656).
With respect to claim 10, Behrens discloses a method of treating a bone fracture comprising: inserting a nail into an intramedullary canal (fig 2 and 5 below and paragraph 3)(fig 2 and fig 5 are separate embodiments that read on the independent claim and used to teach different claimed features), wherein the nail comprises a distal area, a medial area, and a proximal area (see fig 2 and 5 below, the medial area of fig 5 is part of the nail for the shaft portion of the femur bone. In fig 2 the medial area is the middle third of the nail), wherein a head portion (portion of the nail that interacts with the femur head) of the nail comprises the proximal area, wherein a stem portion (rest of the nail) of the nail comprises the medial and distal areas, wherein at least one opening (openings for screws 178 and 100 in figs 5 and 2) in the head portion extends transverse to a longitudinal axis of the nail, and an opening (opening for 84 and 86 in fig 5 and 2 respectfully) in the medial area extends transverse to the longitudinal axis of the nail, wherein there are no openings in the distal area, wherein the nail extends substantially an entire length of the intramedullary canal (fig 2 and 5); inserting a first anchoring member (Fig 5, 178s and fig 2, 100s) into the at least opening in the head portion; and inserting a second anchoring member (fig 5, 84 and fig 2, 86) into the opening in the stem portion. With respect to claim 11, Behrens discloses wherein the first and second anchoring members are bone screws (see fig 2 and 5 below). With respect to claim 12, Behrens discloses wherein the intramedullary canal is a femoral intramedullary canal (Fig 2 and 5 and paragraph 3). With respect to claim 13, Behrens discloses wherein the head portion comprises two openings (fig 2, openings for two 100s and fig 5 opens for 2 178s) to receive anchoring members. With respect to claim 15, Behrens discloses wherein each of the distal, medial, and proximal areas are about one-third of the overall length of the nail (See fig 2 below). With respect to claim 16, Behrens discloses wherein a distal one-half of the nail is free of an opening (See figs 2 and 5 below). With respect to claim 17, Behrens discloses wherein a distal two-thirds (see fig 5 below) of the nail is free of an opening. With respect to claim 18, Behrens discloses wherein the distal are is free of an opening (See fig 2 and 5 below).

    PNG
    media_image2.png
    780
    797
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frigg et al. (US Pub 2003/0004514) in view of Friedl (US Patent 6,224,601).
With respect to claim 19, Frigg et al. discloses the claimed invention except for herein the nail comprises a throughbore extending from the proximal end to the distal end along the longitudinal axis.
	Friedl disclose a nail (fig 1, 12) comprises a throughbore (fig 2, 25) extending from the proximal end to the distal end along the longitudinal axis (along entire length of the nail) to allow the nail to be inserted by a guide wire (col. 7, ll. 30-33).
	It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Frigg to include the nail comprises a throughbore extending from the proximal end to the distal end along the longitudinal axis in view of Friedl in order to allow the nail to be inserted by a guide wire.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behrens (US Pub 2005/0096656) in view of Friedl (US Patent 6,224,601).
With respect to claim 19, Behrens. discloses the claimed invention except for herein the nail comprises a throughbore extending from the proximal end to the distal end along the longitudinal axis.
	Friedl disclose a nail (fig 1, 12) comprises a throughbore (fig 2, 25) extending from the proximal end to the distal end along the longitudinal axis (along entire length of the nail) to allow the nail to be inserted by a guide wire (col. 7, ll. 30-33).
	It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Behrens to include the nail comprises a throughbore extending from the proximal end to the distal end along the longitudinal axis in view of Friedl in order to allow the nail to be inserted by a guide wire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070100343 A1 discloses an IM nail with a head and stem and openings
US 20030069581 A1 discloses an IM nail with a head and stem and openings
US 20020183750 A1 discloses an IM nail with a head and stem and openings
US 20060111717 A1 discloses an IM nail with a head and stem and openings
US 20050187550 A1 discloses an IM nail with a head and stem and openings
US 7914532 B2 discloses an IM nail with a head and stem and openings
US 7247156 B2 discloses an IM nail with a head and stem and openings
US 5472444 A discloses an IM nail with a head and stem and openings
US 8679121 B2 discloses an IM nail with a head and stem and openings
US 4978349 A discloses an IM nail with a head and stem and openings

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773